




Exhibit 10.1
FIFTH AMENDED AND RESTATED MANAGEMENT AGREEMENT
This FIF    TH AMENDED AND RESTATED MANAGEMENT AGREEMENT is effective as of
March 13, 2014 (this “Agreement”) by and between Ellington Financial LLC, a
Delaware limited liability company (the “Company”), Ellington Financial
Operating Partnership LLC, a Delaware limited liability company of which the
Company is the managing member (the “Operating Partnership”), and Ellington
Financial Management LLC, a Delaware limited liability company (the “Manager”).
W I T N E S S E T H :
WHEREAS, the Company is a specialty finance company that specializes in
acquiring and managing various mortgage-related assets; and
WHEREAS, the Company holds its assets and conducts its operations through the
Operating Partnership and subsidiaries of the Operating Partnership; and
WHEREAS, the Company has retained the Manager to manage the assets, operations
and affairs of the Company pursuant to that certain Fourth Amended and Restated
Management Agreement, dated as of January 1, 2013 the (“Previous Management
Agreement”); and
WHEREAS, the Company, the Operating Partnership and the Manager now desire to
add the Operating Partnership as a party to this Agreement and, in so doing, to
amend and restate the terms of the Previous Management Agreement as described
herein on the terms and conditions hereinafter set forth.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:
1.Definitions.
(a)    “Adjusted Net Income” means, for any Incentive Calculation Period, the
excess, if any, of (i) total Net Income for all fiscal quarters comprising such
Incentive Calculation Period over (ii) the Loss Carryforward, if any, as of the
end of the fiscal quarter immediately preceding such period; provided that for
the purpose of this definition of Adjusted Net Income only, Net Income for any
fiscal quarter: (i) shall be determined after deducting all Quarterly Base
Management Fee Amounts incurred with respect to such fiscal quarter, (ii) shall
be determined, in the case of the last fiscal quarter of such Incentive
Calculation Period, before determining the Quarterly Incentive Fee Amount for
such fiscal quarter and, in the case of any other fiscal quarter (other than the
last fiscal quarter) during such Incentive Calculation Period, shall be adjusted
by reversing any Quarterly Incentive Fee Amount charges for such fiscal quarter,
(iii) shall be determined before any non-cash equity compensation expenses for
such fiscal quarter (including any such expenses remaining to be charged with
respect to such fiscal quarter and reversing any other such expenses previously
charged with respect to such fiscal quarter), and (iv) shall be adjusted to
exclude one-time events pursuant to changes in GAAP, as well as non-cash charges
after discussion between the Manager and the Independent Directors and approval
by a majority of the Independent Directors in the case of non-cash charges.
(b)    “Affiliate” shall mean, with respect to any Person, any Person
controlling, controlled by, or under common Control with, such Person.






--------------------------------------------------------------------------------



(c)    “Agreement” has the meaning assigned in the first paragraph.
(d)    “Base Management Fee Annual Rate” means 1.50%.
(e)    “Board of Directors” means the Board of Directors of Ellington Financial
LLC.
(f)    “CDO” means a collateralized debt obligation.
(g)    “Change of Control” means the occurrence of any of the following:
(i)    the sale, lease or transfer, in one or a series of related transactions,
of all or substantially all of the assets of the Manager, taken as a whole, to
any Person other than EMG Holdings or any of its Affiliates; or
(ii)    the acquisition by any Person or group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor provision),
including any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act),
other than EMG Holdings or any of its Affiliates, in a single transaction or in
a series of related transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of 50% or more of
the total voting power of the voting capital interests of the Manager; or
(iii)    the departure of Michael Vranos from senior management of Ellington,
whether through resignation, retirement, withdrawal, Disability, death, or
termination of employment with or without cause or for any other reason.
(h)    “Code” means the Internal Revenue Code of 1986, as amended.
(i)    “Common Shares” means the common shares, no par value per share,
representing limited liability interests of Ellington Financial LLC, but does
not include any Company LTIP Unit.
(j)    “Company” has the meaning assigned in the first paragraph; provided that
all references herein to the Company shall, except as otherwise expressly
provided herein or where the context would imply otherwise, be deemed to include
any Subsidiaries
(k)    “Company Account” has the meaning assigned in Section 5.
(l)    “Company LTIP Unit” means a limited liability company interest in
Ellington Financial LLC which is designated as an LTIP Unit and which has the
rights, preference and other privileges designated in the Company Operating
Agreement in respect of holders of Company LTIP Units.
(m)    “Company Operating Agreement” means the Second Amended and Restated
Operating Agreement of Ellington Financial LLC, originally dated as of July 1,
2009, and as amended from time to time.
(n)    “Compliance Policies” means the compliance policies and procedures of
Ellington, as in effect from time to time.
(o)     “Confidential Information” means all non-public information, written or
oral, obtained by the Manager in connection with the services rendered
hereunder.
(p)     “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of another
Person, whether by contract, voting equity, legal right or otherwise.

2    



--------------------------------------------------------------------------------



(q)    “Conversion Factor” shall have the meaning assigned to such term in the
Operating Partnership Operating Agreement.
(r)    “Cross Transactions” has the meaning assigned in Section 3(c).
(s)    “Dedicated Officers” has the meaning assigned in Section 3(a).
(t)    “Disability” occurs when a person is unable, due to a physical or mental
condition, to perform the essential functions of his position with or without
reasonable accommodation for six (6) months in the aggregate during any twelve
(12) month period or based on the written certification by two licensed
physicians of the likely continuation of such condition for such period, one
selected by Ellington or its insurance carrier and the other selected by the
person or his legal representative. This definition shall be interpreted and
applied consistent with the Americans with Disabilities Act, the Family and
Medical Leave Act, Section 409A of the Code and other applicable law.
(u)    “Ellington” means Ellington Management Group, L.L.C., a Delaware limited
liability company.
(v)    “EMG Holdings” means EMG Holdings, L.P., a Delaware limited partnership.
(w)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
(x)    “Expenses” has the meaning assigned in Section 9.
(y)    “GAAP” means generally accepted accounting principles in effect in the
U.S. on the date such principles are applied consistently.
(z)    “Governing Instruments” means, with respect to any Person, the articles
of incorporation and bylaws in the case of a corporation, the certificate of
limited partnership (if applicable) and partnership agreement in the case of a
general or limited partnership or the articles or certificate of formation and
operating agreement in the case of a limited liability company.
(aa)    “Hurdle Amount” means, with respect to any fiscal quarter, the product
of (i) one-fourth of the Hurdle Rate for such fiscal quarter, (ii) the Hurdle
Price Per Share for such fiscal quarter, and (iii) the sum of (x) the average
number of Common Shares and Company LTIP Units outstanding for each day during
such fiscal quarter and (y) the average number of Units and Incentive Units
(other than Units and Incentive Units held by the Company) outstanding for each
day during such fiscal quarter multiplied by the Conversion Factor in effect on
such day; provided that the Hurdle Amount for any fiscal quarter ended on or
before December 31, 2012 shall be calculated in the manner prescribed in the
Previous Management Agreement. The determination of Hurdle Price Per Share and,
if necessary, Hurdle Amount shall be appropriately adjusted to take into account
any declaration or payment of a dividend in Common Shares or Units,
recapitalization, stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange or other
similar corporate transaction or event, including without limitation any event
that causes a change in the Conversion Factor.
(bb)    “Hurdle Price Per Share” means, with respect to any fiscal quarter, the
sum of (i) the weighted average gross proceeds per share or Unit (as applicable)
of all Common Share and Unit (other than Units held by the Company) issuances
since the inception of each of the Company and the Operating Partnership and up
to the end of such fiscal quarter, with each such issuance weighted by both the
number of Common Shares and Units (as applicable) issued in such issuance and
the number of days that such issued Common Shares and Units were outstanding
during such fiscal quarter, using FIFO accounting (i.e., attributing any Common
Share and Unit repurchases to the earliest respective issuances first) and (ii)
the result obtained by dividing (A) retained earnings attributable to the Common
Shares and Units (other than Units held by the Company) at the beginning of such
fiscal quarter by (B) the average number of Common Shares and Units (other than
Units held by the Company) outstanding for each day during

3    



--------------------------------------------------------------------------------



such fiscal quarter. For purposes of determining the Hurdle Price Per Share,
issuances of Common Shares or Units (as applicable) (i) as equity incentive
awards to the Manager, any Affiliates of the Manager or of the Company or the
Operating Partnership, or any of their respective directors, officers,
employees, managers, members, partners, consultants, agents or representatives
of the foregoing or of the Company, (ii) to the Manager as part of any
compensation or payments from the Company or the Operating Partnership, such as
pursuant to Section 8(c) hereof, or (iii) to the Manager or any of its
Affiliates in a privately negotiated transaction with the Company or the
Operating Partnership in which the purchase price and other terms of the
transaction are not determined by a third party, shall be excluded from the
calculation. For the avoidance of doubt, the Units issued to EMG Holdings on
January 1, 2013 pursuant to the Operating Partnership Operating Agreement shall
not be included in the determination of Hurdle Price Per Share for any fiscal
quarter beginning on or after January 1, 2013.
(cc)    “Hurdle Rate” means, with respect to any fiscal quarter, the greater of
(i) 9% and (ii) 3% plus the Ten-Year U.S. Treasury Rate for such fiscal quarter.
(dd)    “Incentive Calculation Period” related to any fiscal quarter means the
period consisting of the four fiscal quarters ending with and including such
fiscal quarter.
(ee)    “Incentive Fee Rate” means 25%.
(ff)    “Incentive Unit” means a limited liability company interest in the
Operating Partnership which is designated as an LTIP Unit and which has the
rights, preference and other privileges designated in the Operating Partnership
Operating Agreement in respect of holders of LTIP Units.
(gg)    “Indemnitee” has the meaning assigned in Section 11(d).
(hh)    “Indemnitor” has the meaning assigned in Section 11(d).
(ii)    “Independent Directors” means the members of the Board of Directors who
are not officers or employees of the Company, the Operating Partnership, the
Manager or Ellington and who are otherwise “independent” in accordance with the
Company Operating Agreement and, at any time during which any securities of the
Company are listed on the New York Stock Exchange or another securities
exchange, the rules of the New York Stock Exchange or such other securities
exchange, as applicable, as may be in effect from time to time.
(jj)    “Investments” means the investments of the Company.
(kk)    “Investment and Risk Management Committee” has the meaning assigned in
Section 7(d).
(ll)    “Investment Company Act” means the Investment Company Act of 1940, as
amended.
(mm)    “Investment Guidelines” means the general criteria, parameters and
policies relating to Investments as established by the Board of Directors, as
the same may be modified from time-to-time.
(nn)    “Last Appraiser” has the meaning assigned in Section 8(e).
(oo)    “Loss Carryforward” means, as of the end of any fiscal quarter, the
excess, if any, of (i) the Loss Carryforward of the Operating Partnership as of
the end of the immediately preceding fiscal quarter over (ii) Net Income for
such fiscal quarter; provided, however, that the Loss Carryforward as of
December 31, 2012 shall be calculated in the manner prescribed in the Previous
Management Agreement; and provided further, that the foregoing calculation of
Loss Carryforward shall be adjusted to exclude one-time events pursuant to
changes in GAAP, as well as non-cash charges after discussion between the
Manager and the Independent Directors and approval by a majority of the
Independent Directors in the case of non-cash charges.

4    



--------------------------------------------------------------------------------



(pp)    “Manager” means Ellington Financial Management LLC, a Delaware limited
liability company.
(qq)    “Net Income” means, with respect to any fiscal quarter, (i) the
Operating Partnership’s net increase in members’ equity resulting from
operations for such quarter calculated in accordance with GAAP; provided that
Net Income for any fiscal quarter ended on or before December 31, 2012 shall be
calculated in the manner prescribed in the Previous Management Agreement. For
the avoidance of doubt, net income may be a positive or negative number.
(rr)    “Operating Partnership” has the meaning assigned in the first paragraph.
(ss)    “Operating Partnership Operating Agreement” means the Limited Liability
Company Operating Agreement of Ellington Financial Operating Partnership LLC,
originally dated as of January 1, 2013, and as amended from time to time.
(tt)    “Person” means any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
(uu)    “Previous Management Agreement” has the meaning set forth in the
recitals to this Agreement.
(vv)    “PORTAL” means The PORTALSM Market, which is a subsidiary of The NASDAQ
OMX Group, Inc.
(ww)    “Principal Transaction” has the meaning assigned in Section 3(d).
(xx)    “Quarterly Base Management Fee Amount” means, with respect to any fiscal
quarter, the product of: (i) the Shareholders’ Equity as of the end of such
fiscal quarter, and (ii) one-fourth of the Base Management Fee Annual Rate;
provided that the Quarterly Base Management Fee Amount for any fiscal quarter
ended on or before December 31, 2012 shall be calculated in the manner
prescribed in the Previous Management Agreement.
(yy)    “Quarterly Incentive Fee Amount” means, with respect to any fiscal
quarter, the excess, if any, of (i) the product of (A) the Incentive Fee Rate
and (B) the excess of (1) the Adjusted Net Income for the related Incentive
Calculation Period over (2) the sum of the Hurdle Amounts for each fiscal
quarter comprising the related Incentive Calculation Period, over (ii) the sum
of the Quarterly Incentive Fee Amounts for each fiscal quarter, other than the
final fiscal quarter, comprising the related Incentive Calculation Period;
provided that, for any fiscal quarter ended on or before December 31, 2012 that
comprises a portion of the Incentive Calculation Period under this definition,
the Quarterly Incentive Fee Amount for such fiscal quarter shall be calculated
in the manner prescribed in the Previous Management Agreement.
(zz)    “Records” has the meaning assigned in Section 6(a).
([[)    “Representatives” means collectively the Manager’s Affiliates, officers,
directors, employees, agents and representatives.
(aaa)    “SEC” means the United States Securities and Exchange Commission.
(bbb)    “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
(ccc)    “Services Agreement” has the meaning assigned in Section 2(c).
(ddd)    “Shareholders’ Equity” means, as of the end of any fiscal quarter, the
members’ equity of the Operating Partnership calculated in accordance with GAAP
(before deductions for Quarterly Base Management

5    



--------------------------------------------------------------------------------



Fee Amounts payable with respect to such fiscal quarter, and before deductions
for Quarterly Incentive Fee Amounts payable with respect to such fiscal
quarter), provided that Shareholders’ Equity will be adjusted to exclude
one-time events pursuant to changes in GAAP, as well as non-cash charges after
discussion between the Manager and the Independent Directors and approval by a
majority of the Independent Directors in the case of non-cash charges.
(eee)    “Split Price Executions” has the meaning assigned in Section 3(e).
(fff)    “Subsidiary” means any direct or indirect subsidiary of the Company,
any partnership, the general partner of which is the Company or any subsidiary
of the Company and any limited liability company, the managing member of which
is the Company or any subsidiary of the Company, and includes the Operating
Partnership.
(ggg)    “Tax Preparer” has the meaning assigned in Section 7(f).
(hhh)    “Ten-Year U.S. Treasury Rate” means, for any fiscal quarter, the
average yield (expressed as a per annum rate) on U.S. Treasury securities
adjusted to a constant maturity of ten years for the most recent week ending
before (but not on) the beginning of such fiscal quarter that the Federal
Reserve Board publishes in Federal Reserve Statistical Release No. H.15 (519)
(currently published by the Federal Reserve at
www.federalreserve.gov/releases/h15/current). In the event Federal Reserve
Statistical Release No. H.15 (519) is not published or is otherwise unavailable,
the Manager will determine the Ten-Year U.S. Treasury Rate in good faith in
consultation with the Board of Directors.
(iii)    “Termination Fee” means, with respect to any termination or non-renewal
of this Agreement with respect to which payment of the Termination Fee is
required under Section 13 of this Agreement, a termination fee equal to the
amount of three times the sum of (i) the average annual Quarterly Base
Management Fee Amounts paid or payable with respect to the two 12-month periods
ending on the last day of the latest fiscal quarter completed on or prior to the
effective date of such termination and (ii) the average annual Quarterly
Incentive Fee Amounts paid or payable with respect to the two 12-month periods
ending on the last day of the latest fiscal quarter completed on or prior to the
effective date of such termination; provided that, for any fiscal quarter ended
on or before December 31, 2012 that comprises a portion of the two 12-month
periods under this definition, the Quarterly Base Management Fee Amount and
Quarterly Incentive Fee Amount for such fiscal quarter shall be calculated in
the manner prescribed in the Previous Management Agreement.
(jjj)    “Treasury Regulations” means the Procedures and Administration
Regulations promulgated by the U.S. Department of Treasury under the Code, as
amended.
(kkk)    “Unit” means units of limited liability company interest in the
Operating Partnership, but does not include any Incentive Units.
(lll)    “Valuation Notice” has the meaning assigned in Section 8(e).
2.    Appointment and Duties of the Manager.
(a)    Appointment. Each of the Company and the Operating Partnership hereby
appoints the Manager to manage, operate and administer the assets, operations
and affairs of the Company subject to the further terms and conditions set forth
in this Agreement, and the Manager hereby agrees to use its commercially
reasonable efforts to perform each of the duties set forth herein in accordance
with the provisions of this Agreement.
(b)    Duties. The Manager shall manage, operate and administer the Company’s
day-to-day operations, business and affairs, subject to the supervision of the
Board of Directors, and shall have only such functions and authority as the
Company may delegate to it, including, without limitation, the authority
identified and delegated to the Manager herein. Without limiting the foregoing,
the Manager shall oversee and conduct the Company’s investment activities in
accordance with the Investment Guidelines attached hereto as Exhibit A, as
amended from time to time, and other policies adopted and implemented by the
Board of Directors. Subject to the foregoing, the Manager will

6    



--------------------------------------------------------------------------------



perform (or cause to be performed) such services and activities relating to the
management, operation and administration of the assets, liabilities and business
of the Company as is appropriate, including, without limitation:
(i)    serving as the Company’s consultant with respect to the periodic review
of the Investment Guidelines and other policies and criteria for the other
borrowings and the operations of the Company for the approval by the Board of
Directors;
(ii)    investigating, analyzing and selecting possible Investment opportunities
and originating, acquiring, structuring, financing, retaining, selling,
negotiating for prepayment, restructuring or disposing of Investments consistent
with the Investment Guidelines;
(iii)    with respect to any prospective Investment by the Company and any sale,
exchange or other disposition of any Investment by the Company, including the
accumulation of assets for securitization, conducting negotiations on the
Company’s behalf with sellers and purchasers and their respective agents,
representatives and investment bankers, and owners of privately and publicly
held real estate companies;
(iv)    engaging and supervising, on the Company’s behalf and at the Company’s
sole cost and expense, third party service providers who provide legal,
accounting, due diligence, transfer agent, registrar, leasing services, master
servicing, special servicing, banking, investment banking, mortgage brokerage,
real estate brokerage, securities brokerage and other financial services and
such other services as may be required relating to the Investments or potential
Investments and to the Company’s other business and operations;
(v)    coordinating and supervising, on behalf of the Company and at the
Company’s sole cost and expense, other third party service providers to the
Company;
(vi)    serving as the Company’s consultant with respect to arranging for any
issuance of mortgage-backed securities from pools of mortgage loans or mortgage
backed securities owned by the Company;
(vii)    coordinating and managing operations of any joint venture or
co-investment interests held by the Company and conducting all matters with any
joint venture or co-investment partners;
(viii)    providing executive and administrative personnel, office space and
office services required in rendering services to the Company;
(ix)    administering the Company’s day-to-day operations and performing and
supervising the performance of such other administrative functions necessary to
the Company’s management as may be agreed upon by the Manager and the Board of
Directors, including, without limitation, the collection of revenues and the
payment of the Company’s debts and obligations and maintenance of appropriate
computer services to perform such administrative functions;
(x)    in connection with the Company’s on-going obligations under the Sarbanes
Oxley Act of 2002 and the Exchange Act, engaging and supervising, on the
Company’s behalf and at the Company’s sole cost and expense, third party
consultants and other service providers to assist the Company in complying with
the requirements of the Sarbanes Oxley Act of 2002 and the Exchange Act;
(xi)    communicating on the Company’s behalf with the holders of any of the
Company’s equity or debt securities as required to satisfy the reporting and
other requirements of any governmental bodies or agencies or trading markets and
to maintain effective relations with such holders;
(xii)    counseling the Company in connection with policy decisions to be made
by the Board of Directors;
(xiii)    counseling the Company, and when appropriate, evaluating and making
recommendations to the Board of Directors regarding hedging, financing and
securitization strategies and engaging in

7    



--------------------------------------------------------------------------------



hedging, financing, borrowing and securitization activities on the Company’s
behalf, consistent with the Investment Guidelines;
(xiv)    counseling the Company regarding the maintenance of the Company’s
exclusion from status as an investment company under the Investment Company Act
and monitoring compliance with the requirements for maintaining such exclusion
and using commercially reasonable efforts to cause the Company to maintain such
exclusion from status as an investment company under the Investment Company Act;
(xv)    assisting the Company in developing criteria for asset purchase
commitments that are specifically tailored to the Company’s investment
objectives and making available to the Company its knowledge and experience with
respect to mortgage loans, real estate, real estate related securities, other
real estate related assets, asset-backed securities, non-real estate related
assets and real estate operating companies;
(xvi)    furnishing such reports to the Company or the Board of Directors that
the Manager reasonably determines to be responsive to reasonable requests for
information from the Company or the Board of Directors regarding the Company’s
activities and services performed for the Company by the Manager;
(xvii)    monitoring the operating performance of the Investments and providing
periodic reports with respect thereto to the Board of Directors, including
comparative information with respect to such operating performance and budgeted
or projected operating results;
(xviii)    investing or reinvesting any money or securities of the Company and
advising the Company as to the Company’s capital structure and capital raising;
(xix)    causing the Company to retain, at the sole cost and expense of the
Company, qualified independent accountants and legal counsel, as applicable, to
assist in developing appropriate accounting procedures, compliance procedures
and testing systems with respect to financial reporting obligations, including
soliciting shareholders or members (as applicable) for required information to
the extent provided by the provisions of the Code and the Treasury Regulations
applicable to the Company, and to conduct quarterly compliance reviews with
respect thereto;
(xx)    causing the Company to qualify to do business in all applicable
jurisdictions and to obtain and maintain all appropriate licenses;
(xxi)    assisting the Company in complying with all regulatory requirements
applicable to the Company in respect of the Company’s business activities,
including preparing or causing to be prepared all financial statements required
under applicable regulations and contractual undertakings and all reports and
documents, if any, required under the Exchange Act and the Securities Act;
(xxii)    taking all necessary actions to enable the Company to make required
tax filings and reports and compliance with the provisions of the Code, and
Treasury Regulations applicable to the Company, including, without limitation,
the provisions applicable to the taxation of the Company as a partnership, and
not an association or publicly traded partnership taxable as a corporation, for
U.S. federal income tax purposes;
(xxiii)    handling and resolving all claims, disputes or controversies
(including all litigation, arbitration, settlement or other proceedings or
negotiations) in which the Company may be involved or to which the Company may
be subject arising out of the Company’s day-to-day operations, subject to such
limitations or parameters as may be imposed from time to time by the Board of
Directors;
(xxiv)    using commercially reasonable efforts to cause expenses incurred by or
on behalf of the Company to be commercially reasonable or commercially customary
and within any budgeted parameters or expense guidelines set by the Board of
Directors from time to time;

8    



--------------------------------------------------------------------------------



(xxv)    advising on, and obtaining on behalf of the Company, appropriate
warehouse and similar credit facilities or other financings for the Investments
consistent with the Investment Guidelines;
(xxvi)    advising the Company with respect to and structuring long-term
financing vehicles for the Company’s portfolio of assets, and offering and
selling securities publicly or privately in connection with any such structured
financing;
(xxvii)    performing such other services as may be required from time to time
for management and other activities relating to the Company’s assets as the
Board of Directors shall reasonably request or the Manager shall deem
appropriate under the particular circumstances; and
(xxviii)    using commercially reasonable efforts to cause the Company to comply
with all applicable laws.
(c)    Services Agreement. The Manager will maintain that certain services
agreement, dated August 17, 2007, by and between the Manager and Ellington (the
“Services Agreement”) pursuant to which Ellington and its Affiliates will
continue to provide the Manager the personnel, services and resources as needed
by the Manager to enable the Manager to carry out its obligations and
responsibilities under this Agreement, including due diligence, asset management
and credit risk management. The Company will continue to be a named third party
beneficiary of the Services Agreement.
(d)    Service Providers. The Manager may engage Persons who are non-Affiliates,
for and on behalf, and at the sole cost and expense, of the Company to provide
to the Company acquisition, disposition, asset management, property management,
leasing, financing, development, disposition of real estate and/or similar
services customarily provided in connection with the management, operation and
administration of a business similar to the business of the Company, pursuant to
agreement(s) that provide for market rates and contain standard market terms.
(e)    Reporting Requirements.
(i)    As frequently as the Manager may deem necessary or advisable, or at the
direction of the Board of Directors, the Manager shall prepare, or cause to be
prepared, with respect to any Investment (A) reports and information on the
Company’s operations and asset performance and (B) other information reasonably
requested by the Company.
(ii)    The Manager shall prepare, or cause to be prepared, at the sole cost and
expense of the Company, all reports, financial or otherwise, with respect to the
Company reasonably required by the Board of Directors in order for the Company
to comply with the Company Operating Agreement or the Operating Partnership
Operating Agreement or any other materials required to be filed with any
governmental entity or agency, and shall prepare, or cause to be prepared, at
the sole cost and expense of the Company, all materials and data necessary to
complete such reports and other materials including, without limitation, an
annual audit of the Company’s books of account by a nationally recognized
independent accounting firm, currently PricewaterhouseCoopers LLP.
(iii)    The Manager shall prepare regular reports for the Board of Directors to
enable the Board of Directors to review the Company’s acquisitions, portfolio
composition and characteristics, credit quality, performance and compliance with
the Investment Guidelines and policies approved by the Board of Directors.
(f)    Reliance by Manager. In performing its duties under this Section 2, the
Manager shall be entitled to rely on qualified experts and professionals
(including, without limitation, accountants, legal counsel and other
professional service providers) hired by the Manager at the Company’s sole cost
and expense.
(g)    Use of the Manager’s Funds. The Manager shall not be required to expend
money in connection with any expenses that are required to be paid for or
reimbursed by the Company pursuant to Section 9 of this Agreement in excess of
that contained in any applicable Company Account or otherwise made available by
the Company to be expended by the Manager hereunder.

9    



--------------------------------------------------------------------------------



(h)    Payment and Reimbursement of Expenses. The Company shall pay all
expenses, and reimburse the Manager for the Manager’s expenses incurred on its
behalf, in connection with any such services to the extent such expenses are
payable or reimbursable by the Company to the Manager pursuant to Section 9.
3.    Dedication; Other Activities.
(a)    Devotion of Time. The Manager, through Ellington and its Affiliates, will
provide a management team (which shall include, without limitation, a chief
executive officer and president, a chief financial officer, a chief investment
officer or co-chief investment officers, a controller (or comparable
professional) and a secretary) along with appropriate support personnel, to
deliver the management services to the Company hereunder. The members of such
management team may serve more than one role for the Company (i.e. the chief
financial officer may also serve as the secretary) and may have other duties and
responsibilities for the Manager and its Affiliates, including, but not limited
to, with respect to other clients, but such management team members shall devote
such of their working time and efforts to the management of the Company as shall
be necessary and appropriate for the proper performance of all of the Manager’s
duties hereunder, commensurate with the level of activity of the Company from
time to time. The Company shall have the benefit of the Manager’s reasonable
judgment and effort in rendering services and, in furtherance of the foregoing,
the Manager shall not undertake activities which, in its reasonable judgment,
will materially adversely affect the performance of its obligations under this
Agreement.
The Manager shall have the obligation to provide to the Company a dedicated or
partially dedicated chief financial officer (or comparable professional), and
shall have the right, but not the obligation, to provide the Company with a
dedicated or partially dedicated controller (or comparable professional),
assistant controller, internal legal counsel, investor relations professional,
internal audit staff and other dedicated personnel if approved by the
independent directors of the Company (such personnel are referred to herein as
“Dedicated Officers”). Each Dedicated Officer shall be an employee of the
Manager or one of its Affiliates.
(b)    Other Activities. Except to the extent set forth in clause (a) above, and
subject to Ellington’s Compliance Policies, the Company’s conflicts of interest
policy as it may exist from time to time, Ellington’s investment allocation
policy as it may exist from time to time and the Company’s Investment
Guidelines, nothing herein shall prevent the Manager, Ellington, EMG Holdings or
any of their Affiliates or any of the officers, directors or employees of any of
the foregoing, from engaging in other businesses or from rendering services of
any kind to any other Person, including, without limitation, investing in, or
rendering advisory services to others investing in, any type of real estate,
real estate related investment or non-real estate related investment or other
mortgage loans (including, without limitation, investments that meet the
principal investment objectives of the Company or any Subsidiary), whether or
not the investment objectives or policies of any such other Person are similar
to those of the Company or in any way bind or restrict the Manager, Ellington,
EMG Holdings or any of their Affiliates, officers, directors or employees from
buying, selling or trading any securities or commodities for their own accounts
or for the account of others for whom the Manager, Ellington, EMG Holdings or
any of their Affiliates, officers, directors or employees may be acting.
(c)    Cross Transactions. Cross transactions are transactions between the
Company, on the one hand, and an account (other than the Company) that is
managed or advised by the Manager, Ellington or one of Ellington’s other
investment advisory affiliates, on the other hand (each a “Cross Transaction”).
The Manager is authorized to execute Cross Transactions for the Company in
accordance with applicable law and the Ellington Compliance Policies. Each of
the Company and the Operating Partnership acknowledges that the Manager has a
potentially conflicting division of loyalties and responsibilities regarding
each party to a Cross Transaction. Either of the Company or the Operating
Partnership may at any time, upon written notice to the Manager, revoke its
consent to the Manager to execute Cross Transactions. In addition, unless
approved in advance by a majority of the Company’s Independent Directors or
pursuant to and in accordance with a policy that has been approved by a majority
of the Company’s Independent Directors, all Cross Transactions must be effected
at then-prevailing market prices.
(d)    Principal Transactions. Principal transactions are transactions between
the Company, on the one hand, and the Manager, Ellington, or any of their
investment advisory affiliates (or any of the related parties of the foregoing,
which includes employees of Ellington and their families), on the other hand
(each a “Principal Transaction”). The Manager is only authorized to execute
Principal Transactions with the prior approval of a majority

10    



--------------------------------------------------------------------------------



of the Company’s Independent Directors and in accordance with applicable law.
Certain Cross Transactions may also be considered Principal Transactions
whenever the Manager, Ellington or any of their investment advisory affiliates
(or any of the related parties of the foregoing, which includes employees of
Ellington and their families) have a substantial ownership interest in of one of
the transacting parties.
(e)    Split Price Executions. The Manager is authorized to combine purchase or
sale orders on the Company’s behalf together with orders for other accounts
managed by the Manager, Ellington or any of their Affiliates and allocate the
securities or other assets so purchased or sold, on an average price basis or
other fair and consistent basis, among such accounts (collectively, “Split Price
Executions”). Each of the Company and the Operating Partnership acknowledges
that the Manager has a potentially conflicting division of loyalties and
responsibilities regarding each party to a Split Price Execution.
(f)    Officers, Employees, Etc. The Manager’s or its Affiliates’ members,
partners, officers, employees and agents may serve as directors, officers,
employees, agents, nominees or signatories for the Company or any Subsidiary, to
the extent permitted by their Governing Instruments, as may be amended from time
to time, or by any resolutions duly adopted by the Board of Directors pursuant
to the Company’s Governing Instruments. When executing documents or otherwise
acting in such capacities for the Company or any Subsidiary, such Persons shall
use their respective titles with respect to the Company or any such Subsidiary.
(g)    The Manager agrees to offer the Company the right to participate in all
investment opportunities that the Manager determines, in its reasonable and good
faith judgment based on the Company’s investment objectives, policies and
strategies, and other relevant factors, are appropriate for the Company, subject
to the Company’s Investment Guidelines and the exception that, in accordance
with Ellington’s Compliance Policies, the Company might not participate in each
such opportunity but will on an overall basis equitably participate with the
Manager’s or any of its Affiliate’s other clients in all such opportunities.
While information and recommendations supplied to the Company shall, in the
Manager’s reasonable and good faith judgment, be appropriate under the
circumstances and in light of the investment objectives and policies of the
Company, they may be different from the information and recommendations supplied
by the Manager or any Affiliate of the Manager to other investment companies,
funds and advisory accounts. The Manager shall provide to the Company such
information, recommendations and any other services, but the Company recognizes
that it is not entitled to receive preferential treatment as compared with the
treatment given by the Manager or any Affiliate of the Manager to any investment
company, fund or advisory account other than any fund or advisory account which
contains only funds invested by the Manager (and not any funds of any of its
clients or customers).
(h)    The Manager is authorized, for and on behalf, and at the sole cost and
expense of the Company, to employ such securities dealers for the purchase and
sale of investment assets of the Company as may, in the good faith judgment of
the Manager, be reasonably necessary for the best execution of such transactions
taking into account all relevant factors, including but not limited to such
factors as the policies of the Company, price, dealer spread, the size, type and
difficulty of the transaction involved, the firm’s general execution and
operational facilities and the firm’s risk in positioning the securities
involved. Consistent with this policy, the Manager is authorized to direct the
execution of the Company’s portfolio transactions to dealers and brokers
furnishing statistical information, research and other services deemed by the
Manager to be useful or valuable to the performance of its investment advisory
functions. Such services may be used by the Manager in connection with its
advisory services for clients other than the Company or any Subsidiary, and such
arrangements may be outside the parameters of the “safe harbor” provided by
Section 28(e) of the Exchange Act.
(i)    Each of the Company and the Operating Partnership agrees to take all
actions reasonably required to permit and enable the Manager to carry out its
duties and obligations under this Agreement, including, without limitation, all
steps reasonably necessary to allow the Manager to file in a timely manner any
registration statement required to be filed by the Company or the Operating
Partnership or to deliver any financial statements or other reports required to
be delivered by the Company or the Operating Partnership. Each of the Company
and the Operating Partnership further agrees to use commercially reasonable
efforts to make available to the Manager all resources, information and
materials reasonably requested by the Manager to enable the Manager to satisfy
its obligations hereunder, including its obligations to deliver financial
statements and any other information or reports with respect to the Company. If
the Manager is not able to provide a service, or in the reasonable judgment of
the Manager it is not

11    



--------------------------------------------------------------------------------



prudent to provide a service, without the approval of the Board of Directors or
the Independent Directors, as applicable, then the Manager shall be excused from
providing such service (and shall not be in breach of this Agreement) until the
applicable approval has been obtained.
4.    Agency; Authority.
(a)    The Manager shall act as the agent of the Company in originating,
acquiring, structuring, financing and disposing of Investments, disbursing and
collecting the Company’s funds, paying the debts and fulfilling the obligations
of the Company, supervising the performance of professionals engaged by or on
behalf of the Company and handling, prosecuting and settling any claims of or
against the Company, the holders of Common Shares, Company LTIP Units, Units or
Incentive Units or the Company’s representatives or assets.
(b)    In performing the services set forth in this Agreement, as an agent of
the Company, the Manager shall have the right to exercise all powers and
authority which are reasonably necessary and customary to perform its
obligations under this Agreement, including the following powers, subject in
each case to the terms and conditions of this Agreement, including, without
limitation, the Investment Guidelines:
(i)    to purchase, exchange or otherwise acquire and to sell, exchange or
otherwise dispose of, any Investment in a public or private sale;
(ii)    to execute Cross Transactions;
(iii)    to execute Principal Transactions;
(iv)    to execute Split Price Executions;
(v)    to borrow and, for the purpose of securing the repayment thereof, to
pledge, mortgage or otherwise encumber Investments;
(vi)    to purchase, take and hold Investments subject to mortgages, liens or
other encumbrances;
(vii)    to extend the time of payment of any liens or encumbrances which may at
any time be encumbrances upon any Investment, irrespective of by whom the same
were made;
(viii)    to foreclose, to reduce the rate of interest on, and to consent to the
modification and extension of the maturity of any Investments, or to accept a
deed in lieu of foreclosure;
(ix)    to join in a voluntary partition of any Investment;
(x)    to cause to be demolished any structures on any real estate Investment;
(xi)    to cause renovations and capital improvements to be made to any real
estate Investment;
(xii)    to abandon any Investment deemed to be worthless;
(xiii)    to enter into joint ventures or otherwise participate in investment
vehicles investing in Investments;
(xiv)    to cause any real estate Investment to be leased, operated, developed,
constructed or exploited;

12    



--------------------------------------------------------------------------------



(xv)    to cause the Company to indemnify third parties in connection with
contractual arrangements between the Company and such third parties;
(xvi)    to obtain and maintain insurance in such amounts and against such risks
as are prudent in accordance with customary and sound business practices in the
appropriate geographic area;
(xvii)    to cause any property to be maintained in good state of repair and
upkeep; and to pay the taxes, upkeep, repairs, carrying charges, maintenance and
premiums for insurance;
(xviii)    to use the personnel and resources of its Affiliates in performing
the services specified in this Agreement;
(xix)    to hire third party service providers subject to and in accordance with
Section 2(d);
(xx)    to designate and engage all third party professionals and consultants to
perform services (directly or indirectly) on behalf of the Company or its
Subsidiaries, including, without limitation, accountants, legal counsel and
engineers; and
(xxi)    to take any and all other actions as are necessary or appropriate in
connection with the Investments.
(c)    The Manager shall be authorized to represent to third parties that it has
the power to perform the actions which it is authorized to perform under this
Agreement.
5.    Bank Accounts. At the direction of the Board of Directors, the Manager may
establish and maintain as an agent on behalf of the Company one or more bank
accounts in the name of the Company or any Subsidiary (any such account, a
“Company Account”), collect and deposit funds into any such Company Account and
disburse funds from any such Company Account, under such terms and conditions as
the Board of Directors may approve. The Manager shall from time-to-time render
appropriate accountings of such collections and payments to the Board of
Directors and, upon request, to the auditors of Company.
6.    Books and Records; Confidentiality.
(a)    Books and Records. The Manager shall maintain appropriate books of
account, records data and files (including without limitation, computerized
material) (collectively, “Records”) relating to the Company and the Investments
generated or obtained by the Manager in performing its obligations under this
Agreement, and such Records shall be accessible for inspection by
representatives of the Company or the Operating Partnership at any time during
normal business hours upon one business day’s advance written notice. The
Manager shall have full responsibility for the maintenance, care and safekeeping
of all Records.
(b)    Confidentiality. The Manager shall keep confidential any and all
non-public information, written or oral, obtained by it in connection with the
services rendered hereunder and shall not disclose Confidential Information, in
whole or in part, to any Person other than to its Affiliates, officers,
directors, employees, agents or representatives who need to know such
Confidential Information for the purpose of rendering services hereunder or with
the consent of the Company, except: (i) to Ellington and its Affiliates; (ii) in
accordance with the Services Agreement or any advisory agreement contemplated by
Section 2 hereunder; (iii) with the prior written consent of the Board of
Directors; (iv) to legal counsel, accountants and other professional advisors;
(v) to appraisers, creditors, financing sources, trading counterparties, other
counterparties, third party service providers to the Company and others (in each
case, both those actually doing business with the Company or any Subsidiary and
those with whom the Company or any such Subsidiary seeks to do business) in the
ordinary course of the Company’s or such Subsidiary’s business; (vi) to
governmental officials having jurisdiction over the Company; (vii) in connection
with any governmental or regulatory filings of the Company or disclosure or
presentations to Company investors; or (viii) as required by law or legal
process to which the Manager or any Person to whom disclosure is permitted
hereunder is a party. If, failing the

13    



--------------------------------------------------------------------------------



entry of a protective order or the receipt of a waiver hereunder, the Manager
is, in the opinion of counsel, required to disclose Confidential Information,
the Manager may disclose only that portion of such information that its counsel
advises is legally required without liability hereunder; provided, that the
Manager agrees to exercise its best efforts to obtain reliable assurance that
confidential treatment will be accorded such information. Notwithstanding
anything herein to the contrary, each of the following shall be deemed to be
excluded from provisions hereof: any Confidential Information that (A) is
available to the public from a source other than the Manager not resulting from
the Manager’s violation of this Section 6(b), (B) is released in writing by the
Company to the public or to persons who are not under a similar obligation of
confidentiality to the Company, or (C) is obtained by the Manager from a
third-party without breach by such third-party of an obligation of confidence
with respect to the Confidential Information disclosed. The Manager agrees to
inform each of its Representatives of the non-public nature of the Confidential
Information and to direct such Persons to treat such Confidential Information in
accordance with the terms hereof. The provisions of this Section 6(b) shall
survive the expiration or earlier termination of this Agreement for a period of
one year.
7.    Obligations of Manager; Restrictions.
(a)    Internal Control. The Manager shall (i) establish and maintain a system
of internal accounting and financial controls designed to provide reasonable
assurance of the reliability of financial reporting, the effectiveness and
efficiency of operations and compliance with applicable laws, (ii) maintain
records for each Investment on a GAAP basis, (iii) develop accounting entries
and reports required by the Company to meet its reporting requirements under
applicable laws, (iv) consult with the Company with respect to proposed or new
accounting/reporting rules identified by the Manager or the Company and (v)
prepare quarterly and annual financial statements as soon as practicable after
the end of each such period as may be reasonably requested and general ledger
journal entries and other information necessary for the Company’s compliance
with applicable laws and in accordance with GAAP and cooperate with the
Company’s independent accounting firm in connection with the auditing or review
of such financial statements, the cost of any such audit or review to be paid by
the Company.
(b)    Restrictions.
(i)    The Manager acknowledges that the Company intends to conduct its
operations so as not to become regulated as an investment company under the
Investment Company Act, and agrees to use commercially reasonable efforts to
cooperate with each of the Company’s and each Subsidiary’s efforts to conduct
its operations so as not to become regulated as an investment company under the
Investment Company Act. The Manager shall refrain from any action that, in its
reasonable judgment made in good faith, (a) is not in compliance with the
Investment Guidelines, (b) would cause the Company to fail to maintain its
exclusion from status as an investment company under the Investment Company Act,
or (c) would violate any law, rule or regulation of any governmental body or
agency having jurisdiction over the Company or that would otherwise not be
permitted by the Company Operating Agreement or Operating Partnership Operating
Agreement. If the Manager is ordered to take any such action by the Board of
Directors, the Manager shall promptly notify the Board of Directors of the
Manager’s judgment that such action would adversely affect such status or
violate any such law, rule or regulation or the Company Operating Agreement or
Operating Partnership Operating Agreement.
(ii)    The Manager shall require each seller or transferor of investment assets
to the Company to make such representations and warranties regarding such assets
as may, in the reasonable judgment of the Manager, be necessary and appropriate
or as may be advised by the Board of Directors and consistent with standard
industry practice. In addition, the Manager shall take such other action as it
deems necessary or appropriate or as may be advised by the Board of Directors
and consistent with standard industry practice with regard to the protection of
the Investments.
(iii)    The Company shall not invest in joint ventures with the Manager or any
Affiliate thereof, unless (a) such Investment is made in accordance with the
Investment Guidelines and (b) such Investment is approved in advance by a
majority of the Independent Directors.
(c)    Board of Directors Review and Approval. Subject to the terms of
Ellington’s Compliance Policies and the Company’s conflicts of interest policy
as it may exist from time to time, the Board of Directors will

14    



--------------------------------------------------------------------------------



periodically review the Investment Guidelines and the Company’s portfolio of
Investments but will not review each proposed Investment; provided that neither
the Company nor any Subsidiary may acquire any Investment, sell any Investment,
or engage in any co-investment that, pursuant to the terms of the Compliance
Policies or the Company’s conflicts of interest policy, requires the approval of
a majority of the Independent Directors unless such transaction has been so
approved. If a majority of the Independent Directors determine in their periodic
review of transactions that a particular transaction does not comply with the
Investment Guidelines, then a majority of the Independent Directors will
consider what corrective action, if any, is appropriate. The Manager shall be
permitted to rely upon the direction of the Secretary of the Company to evidence
approval of the Board of Directors or the Independent Directors with respect to
a proposed Investment.
(d)    Investment and Risk Management Committee. The Manager shall maintain its
investment and risk management committee (the “Investment and Risk Management
Committee”). The Investment and Risk Management Committee shall continue to
advise and consult with the Manager with respect to the Company’s investment
policies, investment portfolio holdings and financing and leveraging strategies
and the Company’s Investment Guidelines. The Investment and Risk Management
Committee shall continue to meet as regularly as necessary to perform its
duties, as determined by the Investment and Risk Management Committee, in its
sole discretion.
(e)    Insurance. The Manager, or Ellington on behalf of the Manager, shall
obtain, as soon as reasonably practicable, and shall thereafter maintain “errors
and omissions” insurance coverage and such other insurance coverage which is
customarily carried by managers performing functions similar to those of the
Manager under this Agreement with respect to assets similar to the assets of the
Company, in an amount which is comparable to that customarily maintained by
other managers or servicers of similar assets.
(f)    Tax Filings. The Manager shall (i) assemble, maintain and provide to the
firm designated by the Company to prepare tax returns on behalf of the Company
and its Subsidiaries (the “Tax Preparer”) information and data required for the
preparation of federal, state, local and foreign tax returns, any audits,
examinations or administrative or legal proceedings related thereto or any
contractual tax indemnity rights or obligations of the Company and supervise the
preparation and filing of such tax returns, the conduct of such audits,
examinations or proceedings and the prosecution or defense of such rights, (ii)
provide factual data reasonably requested by the Tax Preparer or the Company
with respect to tax matters, (iii) assemble, record, organize and report to the
Company data and information with respect to the Investments relative to taxes
and tax returns in such form as may be reasonably requested by the Company, (iv)
supervise the Tax Preparer in connection with the preparation, filing or
delivery to appropriate persons, of applicable tax information reporting forms
with respect to the Investments and transactions involving the real estate
(including, without limitation, information reporting forms, whether on Form
1099 or otherwise with respect to sales, interest received, interest paid,
partnership reports and other relevant transactions); it being understood that,
in the context of the foregoing, the Company shall rely on its own tax advisers
in the preparation of its tax returns and the conduct of any audits,
examinations or administrative or legal proceedings related thereto and that,
without limiting the Manager’s obligation to provide the information, data,
reports and other supervision and assistance provided herein, the Manager will
not be responsible for the preparation of such returns or the conduct of such
audits, examinations or other proceedings.
8.    Compensation.
(a)    Base Management Fee. With respect to each fiscal quarter, the Manager
shall receive a base management fee equal to the Quarterly Base Management Fee
Amount. Within 45 days following the last day of each fiscal quarter, the
Manager shall make available the quarterly calculation of the base management
fee to the Company and the Operating Partnership with respect to such quarter,
and the Operating Partnership shall pay the Manager the base management fee for
such quarter in cash within 15 business days thereafter; provided, however, that
such base management fee may be offset by the Operating Partnership against
amounts due to the Operating Partnership by the Manager.
(b)    Quarterly Incentive Fee. In addition to the base management fee, the
Manager shall receive an incentive fee with respect to each fiscal quarter in an
amount equal to the Quarterly Incentive Fee Amount.

15    



--------------------------------------------------------------------------------



(c)    Computation and Payment of Quarterly Incentive Fee. Within 45 days after
the end of each fiscal quarter, the Manager will compute the incentive fee with
respect to such fiscal quarter, and the Operating Partnership will pay the
incentive fee with respect to such fiscal quarter within 15 business days
following the delivery to the Company and the Operating Partnership of the
Manager’s written statement setting forth the computation of the incentive fee
for such fiscal quarter. Ten percent (10%) of each incentive fee payable to the
Manager hereunder will automatically be paid by the Company in Common Shares
(with the Operating Partnership concurrently issuing a corresponding number of
Units to the Company), with the balance paid in cash by the Operating
Partnership, unless the Manager notifies the Board of Directors before the first
day of the last calendar month of the quarter to which such incentive fee
relates that the Manager elects to receive a greater percentage of the incentive
fee for such quarter in Common Shares. Notwithstanding the foregoing, the
Manager may not elect to receive Common Shares as payment of its incentive fee
except in accordance with all applicable securities exchange rules and
securities laws (including prohibitions on insider trading). The number of
Common Shares to be received by the Manager will be based on the fair market
value of such Common Shares. Common Shares delivered as payment of the incentive
fee will be immediately vested; provided that the Manager agrees not to sell
such Common Shares prior to one year after the date such shares are issued to
the Manager, and provided further that such transfer restriction will
immediately terminate if this Agreement is terminated for any reason.
(d)    Valuation of Incentive Fee Shares. Common Shares payable as incentive fee
shall be valued as follows:
(i)    If such shares are traded on a securities exchange, the value of such
shares shall be deemed to be the average of the closing prices of the shares on
such exchange during the last calendar month of the quarter to which such
incentive fee relates;
(ii)    if such shares are actively traded over-the-counter, the value shall be
deemed to be the average of the closing bid or sales price as applicable over
the thirty (30) calendar day period ending three (3) calendar days prior to the
date of issuance of such shares;
(iii)    if such shares are traded on PORTAL, the value shall be deemed to be
the average of the sales price reported on PORTAL over the thirty (30) calendar
day period ending three (3) calendar days prior to the date of issuance of such
shares; and
(iv)    if there is no active public market for such shares and such shares are
not traded on PORTAL, the value shall be the fair market value thereof, as
reasonably determined in good faith by the Board of Directors of the Company.
(e)    If at any time the Manager shall, in connection with a determination of
fair market value made by the Board of Directors pursuant to clause (iv) of
Section 8(d) above, (i) dispute such value in good faith by more than five
percent (5%), and (ii) such dispute cannot be resolved between the Independent
Directors and the Manager within ten (10) business days after the Manager
provides written notice to the Company of such dispute (the “Valuation Notice”),
then the matter shall be resolved by an independent appraiser of recognized
standing selected jointly by the Independent Directors and the Manager within
not more than twenty (20) days after the Valuation Notice. In the event the
Independent Directors and the Manager cannot agree with respect to such
selection within the aforesaid twenty (20) day time-frame, the Independent
Directors shall select one independent appraiser and the Manager shall select
another independent appraiser within five (5) business days after the expiration
of the twenty (20) day period, with one additional such appraiser (the “Last
Appraiser”) to be selected by the appraisers so designated within five (5)
business days after their selection. Any valuation decision made by the
appraisers shall be deemed final and binding upon the Board of Directors and the
Manager and shall be delivered to the Manager and the Company within not more
than fifteen (15) days after the selection of the Last Appraiser. The expenses
of the appraisal shall be paid by the party with the estimate that deviated the
furthest from the final valuation decision made by the appraisers and split by
the parties if the difference between each of their estimates and the final
valuation decision made by the appraisers is exactly the same.

16    



--------------------------------------------------------------------------------



(f)    Notwithstanding the provisions of Sections 8(a), 8(b) and 8(c), in the
event that the Company acquires or invests in (i) any equity of a CDO at
issuance that is managed, structured or originated by Ellington, the Manager or
any of their Affiliates, (ii) any investment fund, account or other investment
that is managed, structured or originated by Ellington, the Manager or any of
their Affiliates or (iii) a participating interest in the debt securities of an
issuer of debt for which Ellington, the Manager or any of their Affiliates has
received an origination fee, then in each such case the Quarterly Base
Management Fee Amount and Quarterly Incentive Fee Amount payable by the
Operating Partnership to the Manager will in the aggregate be reduced by (or the
Manager will otherwise rebate to the Operating Partnership) an amount equal to
the portion of any management fees, origination fees or structuring fees payable
to the Manager, Ellington or their Affiliates that is allocable to the Company’s
equity investment or participating interest, as the case may be, in such CDO,
investment fund, other investment or debt securities for the same periods.
9.    Expenses. The Company shall bear all of its operating expenses, except
those specifically required to be borne by the Manager under this Agreement. The
expenses required to be borne by the Company include, but are not limited to:
(a)    issuance and transaction costs incident to the acquisition, disposition
and financing of Investments;
(b)    legal, regulatory, compliance, tax, accounting, consulting, auditing,
administrative fees and expenses and fees and expenses for other similar
services rendered to the Company by third-party service providers retained by
the Manager;
(c)    the compensation and expenses of the Company’s directors and the cost of
liability insurance to indemnify the Company’s directors and officers;
(d)    the costs associated with the establishment and maintenance of any credit
facilities and other indebtedness of the Company (including commitment fees,
accounting fees, legal fees, closing costs, etc.);
(e)    expenses associated with securities offerings of the Company;
(f)    expenses relating to the payment of distributions;
(g)    expenses connected with communications to holders of the Company’s
securities and in complying with the continuous reporting and other requirements
of the Exchange Act, the SEC and other governmental bodies;
(h)    transfer agent, registrar and exchange listing fees;
(i)    the costs of printing and mailing proxies, reports and other materials to
the Company’s shareholders;
(j)    costs associated with any computer software or hardware, electronic
equipment, or purchased information technology services from third party vendors
that is used solely for the Company;
(k)    costs and out of pocket expenses incurred by directors, officers,
employees or other agents of the Manager for travel on the Company’s behalf;
(l)    the portion of any costs and expenses incurred by the Manager or its
Affiliates with respect to market information systems and publications, research
publications and materials that are allocable to the Company in accordance with
the expense allocation policies of Ellington;
(m)    settlement, clearing, and custodial fees and expenses;
(n)    all taxes and license fees;

17    



--------------------------------------------------------------------------------



(o)    all insurance costs incurred with respect to insurance policies obtained
in connection with the operation of the Company’s business, including but not
limited to insurance covering activities of the Manager and its employees
relating to the performance of the Manager’s duties and obligations under this
Agreement;
(p)    costs and expenses incurred in contracting with third parties for the
servicing and special servicing of assets of the Company;
(q)    all other actual out of pocket costs and expenses relating to the
Company’s business and investment operations, including, without limitation, the
costs and expenses of acquiring, owning, protecting, maintaining, developing and
disposing of Investments, including appraisal, reporting, audit and legal fees;
(r)    any judgment or settlement of pending or threatened proceedings (whether
civil, criminal or otherwise) against the Company, or against any trustee,
director or officer of the Company in his or her capacity as such for which the
Company is required to indemnify such trustee, director or officer by any court
or governmental agency, or settlement of pending or threatened proceedings;
(s)    the costs of maintaining compliance with all federal, state and local
rules and regulations, including securities regulations, or any other regulatory
agency, all taxes and license fees and all insurance costs incurred on the
Company’s behalf and the allocated costs of the wages, salaries and benefits
incurred by the Manager with respect to internal audit staff in connection with
Sarbanes-Oxley compliance initiatives provided that (A) the projected costs of
such wages, salaries and benefits allocated to the Company shall be approved by
the Board of Directors, (B) unless approved by the Board of Directors, the
Company shall not bear the costs of such wages, salaries and benefits that
exceed the amount approved in accordance with clause (A), and (C) the costs for
any time spent by such staff on matters unrelated to the Company shall not be
borne by the Company.
(t)    expenses relating to any office or office facilities, including disaster
backup recovery sites and facilities, maintained expressly for the Company and
separate from offices of the Manager;
(u)    the costs of the wages, salaries and benefits incurred by the Manager
with respect to any Dedicated Officers that the Manager elects to provide the
Company pursuant to Section 3(a) above; provided that (A) if the Manager elects
to provide a partially dedicated Dedicated Officer rather than a fully dedicated
Dedicated Officer, the Company shall be required to bear only a pro rata portion
of the costs of the wages, salaries, and benefits incurred by the Manager with
respect to such personnel based on the percentage of their working time and
efforts spent on matters related to the Company and (B) the amount of such
wages, salaries and benefits paid to the Dedicated Officers shall be subject to
the approval of the Compensation Committee of the Board of Directors; and
(v)    all other costs and expenses approved by the Board of Directors.
Other than as expressly provided above, the Company will not be required to pay
any portion of the rent, telephone, utilities, office furniture, equipment,
machinery and other office, internal and overhead expenses of the Manager and
its Affiliates. In particular, the Manager is not entitled to be reimbursed for
wages, salaries and benefits of its officers and employees, other than as
described in Section 9(s) and 9(u) above.
Subject to any required Board of Directors approval, the Manager may retain, for
and on behalf, and at the sole cost and expense, of the Company, such services
of non-Affiliate third party accountants, legal counsel, appraisers, insurers,
brokers, transfer agents, registrars, developers, investment banks, financial
advisors, banks and other lenders and others as the Manager deems necessary or
advisable in connection with the management and operations of the Company. The
provisions of this Section 9 shall survive the expiration or earlier termination
of this Agreement to the extent such expenses have previously been incurred or
are incurred in connection with such expiration or termination.
10.    Expense Reports and Reimbursements. The Manager shall prepare a statement
documenting the operating expenses of the Company incurred during each fiscal
quarter, and deliver the same to the Company and the Operating Partnership
within 60 days following the end of the applicable fiscal quarter. Such expenses
incurred by the Manager on behalf of the Company shall be reimbursed by the
Operating Partnership within 60 days following delivery

18    



--------------------------------------------------------------------------------



of the expense statement by the Manager; provided, however, that such
reimbursements may be offset by the Manager against amounts due to the Operating
Partnership from the Manager. The provisions of this Section 10 shall survive
the expiration or earlier termination of this Agreement.
11.    Limits of Manager Responsibility; Indemnification.
(a)    Pursuant to this Agreement, the Manager will not assume any
responsibility other than to render the services called for hereunder in good
faith and will not be responsible for any action of the Board of Directors in
following or declining to follow its advice or recommendations. The Manager,
Ellington, EMG Holdings and their Affiliates, who may provide services hereunder
or pursuant to the Services Agreement, their directors, officers, members,
shareholders, managers, Investment and Risk Management Committee members,
employees, agents successors and assigns will not be liable to the Company, the
Operating Partnership or any other Subsidiary or any of their respective
directors, officers, shareholders, members, managers, owners or partners except
by reason of acts or omissions constituting bad faith, willful misconduct, gross
negligence or reckless disregard of the Manager’s duties under this Agreement,
as determined by a final non-appealable order of a court of competent
jurisdiction.
(b)    The Company and the Operating Partnership hereby agree to indemnify,
defend and hold harmless the Manager, Ellington, EMG Holdings and their
Affiliates, officers, directors, members, shareholders, managers, Investment and
Risk Management Committee members, employees, agents, successors and assigns
(collectively, “Manager Indemnified Parties”) from and against all liabilities,
judgments, costs, charges, losses, expenses and claims, including attorneys’
fees, charges and expenses and expert witness fees, of any nature, kind or
description, arising out of claims by third parties caused by (i) acts or
omissions of any Manager Indemnified Party not constituting bad faith, willful
misconduct, gross negligence or reckless disregard of the Manager’s duties under
this Agreement or (ii) claims by the employees of the Manager relating to the
terms and conditions of their employment with the Manager. For the avoidance of
doubt, none of the Manager Indemnified Parties will be liable for (i) trade
errors that may result from ordinary negligence, such as errors in the
investment-decision process (e.g. a transaction was effected in violation of the
Company’s Investment Guidelines) or in the trade process (e.g. a buy order was
entered instead of a sell order or the wrong security was purchased or sold or
the security was purchased or sold at the wrong price) or (ii) acts or omissions
of any Manager Indemnified Party made or taken in accordance with written advice
provided to the Manager Indemnified Parties by specialized, reputable,
professional consultants selected, engaged or retained by the Manager,
Ellington, EMG Holdings and their Affiliates with commercially reasonable care,
including without limitation counsel, accountants, investment bankers, financial
advisers, and appraisers (absent bad faith, gross negligence, willful misconduct
or fraud by a Manager Indemnified Party). Notwithstanding the foregoing, no
provision of this Agreement will constitute a waiver or limitation of the
Company’s or the Operating Partnership’s rights under federal or state
securities laws.
(c)    The Manager hereby agrees to indemnify the Company, the Operating
Partnership and each of the other Subsidiaries and each of their respective
directors and officers with respect to all liabilities, judgments, costs,
charges, losses, expenses and claims, including attorney’s fees, charges and
expenses and expert witness fees, of any nature, kind or description, arising
out of (i) claims by third parties based on acts or omissions of the Manager
constituting bad faith, willful misconduct, gross negligence or reckless
disregard of the Manager’s duties under this Agreement, as determined pursuant
to a final, non-appealable order of a court of competent jurisdiction or (ii)
claims by the Manager’s employees relating to the terms and conditions of their
employment with the Manager.
(d)    The party seeking indemnity (“Indemnitee”) will promptly notify the party
against whom indemnity is claimed (“Indemnitor”) of any claim for which it seeks
indemnification; provided, however, that the failure to so notify the Indemnitor
will not relieve Indemnitor from any liability which it may have hereunder,
except to the extent such failure actually prejudices the Indemnitor. The
Indemnitor shall have the right to assume the defense and settlement of such
claim; provided that, Indemnitor notifies Indemnitee of its election to assume
such defense and settlement within (30) days after the Indemnitee gives the
Indemnitor notice of the claim. In such case the Indemnitee will not settle or
compromise such claim, and the Indemnitor will not be liable for any such
settlement made without its prior written consent. If Indemnitor is entitled to,
and does, assume such defense by delivering the aforementioned notice to
Indemnitee, Indemnitee will (i) have the right to approve Indemnitor’s counsel
(which approval will not be unreasonably withheld or delayed), (ii) be obligated
to cooperate in furnishing evidence and testimony and in any other

19    



--------------------------------------------------------------------------------



manner in which Indemnitor may reasonably request and (iii) be entitled to
participate in (but not control) the defense of any such action, with its own
counsel and at its own expense.
(e)    Reasonable expenses (including attorney’s fees) incurred by an Indemnitee
in defense or settlement of a claim that may be subject to a right of
indemnification hereunder may be advanced by the Company or the Operating
Partnership to such Indemnitee as such expenses are incurred prior to the final
disposition of such claim; provided that, Indemnitee undertakes to repay such
amounts if it shall be determined ultimately by a court of competent
jurisdiction that Indemnitee was not entitled to be indemnified hereunder.
(f)    The Manager, Ellington, EMG Holdings and their Affiliates shall remain
entitled to exculpation and indemnification from the Company and the Operating
Partnership pursuant to this Section 11 (subject to the limitations set forth
herein) with respect to any matter arising prior to the termination of this
Agreement and shall have no liability to the Company, the Operating Partnership
or any other Subsidiary in respect of any matter arising after such termination
unless such matter arose out of events or circumstances that occurred prior to
such termination.
12.    No Joint Venture. The parties are not partners or joint venturers with
each other and nothing in this Agreement shall be construed to make the Company,
the Operating Partnership and the Manager partners or joint venturers or impose
any liability as such on either of them.
13.    Term; Termination.
(a)    Term. This Agreement shall remain in full force through December 31,
2014, unless terminated by the Company or Manager as set forth below, and shall
be renewed automatically for successive one year periods thereafter, until this
Agreement is terminated in accordance with the terms hereof.
(b)    Non-Renewal. Either party may elect not to renew this Agreement at the
expiration of the initial term or any renewal term for any or no reason by
notice to the other party at least 180 days, but not more than 270 days, prior
to the end of the term. Upon a non-renewal of this Agreement by the Company
pursuant to this section, the Company will pay the Manager the Termination Fee.
(c)    Termination by the Company for Cause. At the option of the Company and at
any time during the term of this Agreement, this Agreement shall be and become
terminated upon 30 days’ written notice of termination from the Board of
Directors to the Manager, without payment of the Termination Fee, if any of the
following events shall occur:
(i)    the Manager shall commit a material breach of any provision of this
Agreement (including the failure of the Manager to use reasonable efforts to
comply with the Company’s Investment Guidelines), which such material breach
continues uncured for a period of 30 days after written notice of such breach;
(ii)    the Manager in its corporate capacity (as distinguished from the acts of
any employees of the Manager which are taken without the complicity of the board
of directors or executive officers of the Manager) shall commit any act of
fraud, misappropriation of funds, or embezzlement against the Company or any
Subsidiary or shall be grossly negligent in the performance of its duties under
this Agreement;
(iii)     (A) the Manager shall commence any case, proceeding or other action
(1) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (2) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Manager shall make a general assignment
for the benefit of its creditors; or (B) there shall be commenced against the
Manager any case, proceeding or other action of a nature referred to in clause
(A) above which (1) results in the entry of an order for relief or any such
adjudication or appointment or (2) remains undismissed, undischarged or unbonded
for a period of 90 days; or (C) the Manager shall take any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the

20    



--------------------------------------------------------------------------------



acts set forth in clause (A) or (B) above; or (D) the Manager shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due; or
(iv)    upon a Change of Control of the Manager.
(d)    Termination by the Company Based on Performance. The Independent
Directors will review the Manager’s performance annually at the Board’s
regularly scheduled meeting during the Company’s first fiscal quarter beginning
with the fiscal year ending December 31, 2014, and, within 30 days after such
Board meeting, this Agreement may be terminated upon the affirmative vote of at
least two-thirds of the Independent Directors, or by the affirmative vote of the
holders of at least a majority of the outstanding Common Shares, based upon
unsatisfactory performance by the Manager that is materially detrimental to the
Company or a determination by the Independent Directors that the management fees
payable to the Manager hereunder are not fair, subject to the Manager’s right to
prevent such a termination by accepting a mutually acceptable reduction of such
management fees. The Board of Directors must provide at least 60 days’, but not
more than 120 days’, prior notice to the Manager of any termination under this
Section 13(d). Upon a termination of this Agreement pursuant to this Section
13(d), the Company will pay the Manager the Termination Fee.
(e)    Termination by Manager.
(i)    The Manager may terminate this Agreement effective upon 60 days prior
written notice of termination to the Company in the event that the Company or
the Operating Partnership shall default in the performance or observance of any
material term, condition or covenant in this Agreement and such default shall
continue for a period of 30 days after written notice thereof specifying such
default and requesting that the same be remedied in such 30 day period.
(ii)    The Manager may terminate this Agreement in the event that the Company
becomes regulated as an investment company under the Investment Company Act,
with such termination deemed to occur immediately prior to such event.
(iii)    Upon the termination of this Agreement pursuant to this Section 13(e),
but in the case of a termination under clause (ii) only if the Manager was not
at fault for the Company becoming regulated as an investment company under the
Investment Company Act, the Company will pay the Manager the Termination Fee.
(f)    Survival. If this Agreement is terminated pursuant to this Section 13,
such termination shall be without any further liability or obligation of either
party to the other, except as otherwise expressly provided herein.
14.    Action Upon Termination or Expiration of Term. From and after the
effective date of termination of this Agreement pursuant to Section 13 herein,
the Manager shall not be entitled to compensation for further services under
this Agreement but shall be paid all compensation accruing to the date of
termination, reimbursement for all Expenses and the Termination Fee, if
applicable. For the avoidance of doubt, if the date of termination occurs other
than at the end of a fiscal quarter, compensation to the Manager accruing to the
date of termination shall also include: (i) base management fees equal to the
Quarterly Base Management Fee Amount for such final fiscal quarter, taking into
account only the portion of such final fiscal quarter that this Agreement was in
effect, and with appropriate adjustments to all relevant definitions and (ii)
incentive fees equal to the Quarterly Incentive Fee Amount for such final fiscal
quarter, taking into account any Net Income only for the portion of such final
quarter that this Agreement was in effect, with appropriate adjustments to all
relevant definitions. Upon such termination or expiration, the Manager shall
reasonably promptly:
(a)    after deducting any accrued compensation and reimbursement for Expenses
to which it is then entitled, pay over to the Company all money collected and
held for the account of the Company pursuant to this Agreement;

21    



--------------------------------------------------------------------------------



(b)    deliver to the Board of Directors a full accounting, including a
statement showing all payments collected and all money held by it, covering the
period following the date of the last accounting furnished to the Board of
Directors with respect to the Company and through the termination date; and
(c)    deliver to the Board of Directors all property and documents of the
Company provided to or obtained by the Manager pursuant to or in connection with
this Agreement, including all copies and extracts thereof in whatever form, then
in the Manager’s possession or under its control.
15.    Assignment. The Manager may not assign its duties under this Agreement
unless such assignment is consented to in writing by a majority of the Company’s
Independent Directors. However, the Manager may assign to one or more of its
Affiliates performance of any of its responsibilities hereunder without the
approval of the Company’s Independent Directors so long as the Manager remains
liable for any such Affiliate’s performance and such assignment does not require
the Company’s approval under the Investment Advisers Act of 1940.
16.    Release of Money or other Property Upon Written Request. The Manager
agrees that any money or other property of the Company held by the Manager under
this Agreement shall be held by the Manager as custodian for the Company, and
the Manager’s records shall be clearly and appropriately marked to reflect the
ownership of such money or other property by the Company. Upon the receipt by
the Manager of a written request signed by a duly authorized officer of the
Company requesting the Manager to release to the Company any money or other
property then held by the Manager for the account of the Company under this
Agreement, the Manager shall release such money or other property to the Company
within a reasonable period of time, but in no event later than thirty (30) days
following such request. The Manager, Ellington, EMG Holdings and their
Affiliates, directors, officers, managers and employees will not be liable to
the Company, the Manager or any of their respective directors, officers,
shareholders, members, managers, employees, owners or partners for any acts or
omissions by the Company in connection with the money or other property released
to the Company in accordance with the terms hereof. The Company and the
Operating Partnership shall indemnify the Manager, Ellington, EMG Holdings and
their Affiliates, officers, directors, Investment and Risk Management Committee
members, employees, agents and successors and assigns against any and all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever which arise in connection with the Manager’s release of such
money or other property to the Company in accordance with the terms of this
Section 16. Indemnification pursuant to this Section 16 shall be in addition to
any right of the Manager to indemnification under Section 11.

22    



--------------------------------------------------------------------------------



17.    Notices. Unless expressly provided otherwise in this Agreement, all
notices, requests, demands and other communications required or permitted under
this Agreement shall be in writing and shall be deemed to have been duly given,
made and received when delivered against receipt or upon actual receipt of
(a) personal delivery, (b) delivery by a reputable overnight courier, (c)
delivery by facsimile transmission but only if such transmission is confirmed,
or (d) delivery by registered or certified mail, postage prepaid, return receipt
requested, addressed as set forth below:
The Company or the
Operating Partnership:
Ellington Financial LLC
53 Forest Avenue – Suite 301
Old Greenwich, CT 06870
Attn: Laurence Penn,
Chief Executive Officer
Facsimile: 203-698-0869
 
With a copy to:


Ellington Financial LLC
53 Forest Avenue – Suite 301
Old Greenwich, CT 06870
Attn: Chief Financial Officer
Facsimile: 203-698-0869
The Manager:
Ellington Financial Management LLC
53 Forest Avenue – Suite 301
Old Greenwich, CT 06870
Attn: Michael Vranos,
Chief Executive Officer
Facsimile: 203-698-0869
 
with a copy to:


Ellington Management Group, L.L.C.
53 Forest Avenue – Suite 301
Old Greenwich, CT 06870
Attn: General Counsel
Facsimile: 203-698-0869



Any party may change the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 17 for the giving of notice.

23    



--------------------------------------------------------------------------------



18.    Binding Nature of Agreement; Successors and Assigns. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and permitted assigns as
provided in this Agreement.
19.    Entire Agreement; Amendments. This Agreement contains the entire
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter of this Agreement.
The express terms of this Agreement control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms of this
Agreement. This Agreement may not be modified or amended other than by an
agreement in writing signed by the parties hereto.
20.    Governing Law. This Agreement and all questions relating to its validity,
interpretation, performance and enforcement shall be governed by and construed,
interpreted and enforced in accordance with the laws of the State of New York
without giving effect to such state’s laws and principles regarding the conflict
of interest laws (other than Section 5-1401 of the general obligations Law of
the State of New York).
21.    Indulgences, Not Waivers. Neither the failure nor any delay on the part
of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.
22.    Titles Not to Affect Interpretation. The titles of sections, paragraphs
and subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation of this Agreement.
23.    Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts of this Agreement, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.
24.    Severability. The provisions of this Agreement are independent of and
separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
25.    Principles of Construction. Words used herein regardless of the number
and gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context requires. All references to recitals, sections, paragraphs and
schedules are to the recitals, sections, paragraphs and schedules in or to this
Agreement unless otherwise specified.
26.    Use of Name. The Company acknowledges that it has adopted its name
through the permission of the Manager. The Manager hereby consents to the
non-exclusive use by the Company of the name “Ellington Financial LLC” so long
as the Manager serves as the manager of the Company. The Company agrees to
indemnify and hold harmless the Manager, Ellington, EMG Holdings and their
Affiliates from and against any and all costs, losses, claims, damages or
liabilities, joint or several, including, without limitation, attorney’s fees
and disbursements, which may arise out of the Company’s use or misuse of the
name “Ellington Financial LLC” or out of any breach of or failure to comply with
this Section 26.


[SIGNATURE PAGE FOLLOWS]

24    



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


THE COMPANY:


ELLINGTON FINANCIAL LLC




By:         /s/ Laurence Penn    
Name:
Laurence Penn

Title:
Chief Executive Officer and President









THE OPERATING PARTNERSHIP:


ELLINGTON FINANCIAL OPERATING PARTNERSHIP LLC


By:
Ellington Financial LLC,
its Managing Member





By:     /s/ Laurence Penn    
Name:
Laurence Penn

Title:
Chief Executive Officer and President









THE MANAGER:


ELLINGTON FINANCIAL MANAGEMENT LLC




By:         /s/ Laurence Penn    
Name:
Laurence Penn

Title:
Executive Vice President




[Signature Page to Fifth Amended and Restated Management Agreement]





--------------------------------------------------------------------------------



Exhibit A
INVESTMENT GUIDELINES OF ELLINGTON FINANCIAL LLC


Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in that certain Fifth Amended and Restated Management Agreement,
effective as of March 13, 2014, as may be amended from time to time (the
“Management Agreement”), by and between Ellington Financial LLC (the “Company”),
Ellington Financial Operating Partnership LLC and Ellington Financial Management
LLC (the “Manager”).
1.
No investment shall be made that would cause the Company to fail to qualify as a
partnership under the Internal Revenue Code of 1986, as amended;

2.
No investment shall be made that would cause the Company to be regulated as an
investment company under the Investment Company Act;

3.
The Company shall not enter into Cross Transactions, Principal Transactions or
Split Price Executions with the Manager or any of its Affiliates unless (i) such
transaction is otherwise in accordance with these guidelines and the Management
Agreement and (ii) the terms of such transaction are at least as favorable to
the Company as to the Manager or such Affiliate (as applicable);

4.
The Company shall use leverage as described in its periodic reports filed with
the SEC under the Exchange Act (the “Periodic Reports”).

5.
Any proposed investment that is outside those targeted or other asset classes or
targeted platforms or opportunities mentioned or otherwise described in or
contemplated by the Periodic Reports must be approved by at least a majority of
the Independent Directors.

6.
Any loan transaction to or from the Company, on the one hand, and the Manager
and its affiliates, on the other hand, must be approved by at least a majority
of the Independent Directors.

These investment guidelines may be changed by the Company’s Board of Directors
without the approval of its shareholders.






